Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 5-17, 23-24 and 46-48 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election of compound 1 and delayed responsiveness (sequelae) in the reply filed on October 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2021.
Claims 2-4, 18-22, 25-45 and 49-71 are cancelled.
Claims 5-9, 11-17, 23 and 46-48 are amended.
Claims 1, 5-17, 23-24 and 46 are under examination in the instant office action.
Priority
Acknowledgement is made that the instant application entered national stage  371 of PCT/US2018/038893 filed June 22, 2018 which claims benefit to U.S. Provisional Application No. 62/532,989 filed on July 14, 2017 which claims  U.S. Provisional Application No. 62/524,452 filed June 23, 2017. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted March 18, 2020, April 26, 2021 and October 26, 2021 have received and considered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “The method of claim 1, wherein the BBB-permeable epichaperome inhibitor is a compound having a structure of Formula I, or Formula II, or Formula III, or Formula IV, or Formula V, or Formula VIa or Formula VIb.” 
The metes and bounds of the claim are not defined since the claim refers to Formula I-VIb. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11, 16-17, 23-24 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US2016/0264577 A1) in view of Kim et al. (Neuroscience (2015), vol. 284, pp.912-919).
Sun et al. teaches new compounds that inhibit Hsp90 of formula 1 and 2 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein Y is S, Xa and Xb is O, X2 is halogen, X4 is hydrogen and R is  R is straight-chain- or branched-substituted or unsubstituted alkyl, straight-chain- or branched-substituted or unsubstituted alkenyl, straight-chain- or branched-substituted or unsubstituted alkynyl, or substituted or unsubstituted cycloalkyl wherein the R group is A)—, —NRAS(O)—, —SO2N(RA)—, —NRASO2—, —C(O)N(RA)—, or —NRAC(O)— groups, and/or terminated by an —S(O)NRARB, —NRAS(O)RB, —SO2NRARB, —NRASO2RB, —C(O)NRARB, or —NRAC(O)RB group, wherein each RA and RB is independently selected from hydrogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, cycloalkyl, heteroalkyl, heterocycloalkyl, aryl, heteroaryl, alkylaryl, arylalkyl, alkylheteroaryl, heteroarylalkyl, and alkylheteroarylalkyl [claims 1-10]. The claims further taught a method for inhibition of Hsp60, comprising contacting Hsp90 with an Hsp90 function inhibiting amount of a compounds of formula I and II [claim 26].  In addition, the compounds are useful in a method of prevention or treating neurodegenerative disorder comprising administering a therapeutically effective amount of compounds of formula I and II [claim 24]. The term “neurodegenerative disorder” also encompasses acute neurodegenerative disorders such as those involving stroke, traumatic brain injury, schizophrenia, peripheral nerve damage, hypoglycemia, spinal cord injury, epilepsy, anoxia, and hypoxia [0125]. In addition cerebral ischemia or infarction including embolic occlusion and thrombotic occlusion as well as intracranial hemorrhage of any type (including but not limited to epidural, subdural, subarachnoid, and intracerebral), and intracranial and intervertebral lesions (including but not limited to contusion, penetration, shear, compression, and laceration) [0125].  Sun et al. compares the compounds of his inventions to PU-H71 having the following formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which has an Hsp90 binding value of 20nM and a hERG assay result of 1uM. Many of the compounds of the invention have a higher hERG and expected to have lower toxicity/side effects [0395]. It further discloses that the 
Sun et al. does not teach the instantly claimed BBB-permeable epichaperome inhibitor [claims 1, 16 and 17], administering within 2 weeks of TBI [claim 1], administering within 5 days of the TBI [claim 5], administering within 2 or 4 hours of the TBI [claim 6],  administered repeatedly [claim 7], administered twice a day, three times a day, or four times a day for 1 day or more [claim 8],  administered parenterally [claim 11], wherein the treating the subject comprises reducing sequelae of traumatic brain injury, reducing the number and wherein the sequelae is delayed responsiveness [claims 23-24 and 46]. 
	Kim et al. taught methodology for treatment/outcome of induced traumatic brain injury in mice [p.913, col. 1, para 3]. For the initial immunohistochemistry panel to determine
whether 17-AAG treatment induced HSP70 in the brain, uninjured mice were treated with 1 ul of 17-AAG (Sigma, St. Louis, MO, USA) at a dose of 1 ug/kg via intracerebroventricular (ICV) injection or 100 ul of the same concentration via intraperitoneal (IP) injection. In subsequent uses, sham and injured mice in the treatment groups were given 100 ul of 17-AAG (17-N-allylamino-17-demethoxygeldanamycin) at 100 ug/mL via IP-injection at indicated time points. IP dose of 4 mg/kg was determined based on previous studies and drug safety profile. 17-AAG was solubilized in dimethyl sulfoxide (DMSO) and diluted in phosphate-buffered saline (PBS). Single treatment (1X) mice were administered a single injection of 17-AAG concurrent to injury. Triple treatment (3X) mice were given two initial doses, 2 d and 1 d prior to injury, followed by a final injection at the time of injury (Table 1). Untreated groups were given diluted DMSO via IP injection at time of injury as well as at matching pre-injury time points. 1X and 3X DMSO groups did not show significant variation [p.913, col 2, para. 3]. 	
Immunohistochemistry showed that both IP and ICV administration of 17-AAG increased HSP70

by 72 h after IP injection. Both treatment groups showed decreased hemorrhage volume relative to untreated mice as well as improved neurobehavioral outcomes. These observations indicate that pharmacologic HSP70 induction may prove to be a promising treatment for TBI. 
A single dose of 17-AAG via IP injection was sufficient to boost HSP70 expression in the brain as seen in tissue sections stained 1 d after treatment [p.914, col. 2, para. 5]. Comparatively, 17-AAG did not have as strong an effect in uninjured sham groups as in injured and treated groups. In injured mice, increased HSP70 expression was most pronounced at 48 h after injury, with a slight elevation over baseline at 72 h [p.916, col. 1, para. 1]. 17-AAG-treatment improved neurobehavioral deficits following experimental TBI (Fig. 3). Both single-treatment and pre-treatment mice showed reduced swing bias during elevated body-swing test by 3 d and 7 d post-injury (T-test, P<0.05) compared to the untreated control group. Treatment groups were also observed to be more alert and engaged during 1-d and 3-d testing. In the sticky-tape test, 3X-treated mice showed a trend toward longer adhesive removal times relative to treated mice at all-time points, with significant differences at 1 and 3 d (T-test, P<0.05) [p.916, col. 2, para. 1]. We observed decreased tissue atrophy 14 d after injury in samples from 3X-treated mice relative to untreated and 1X groups (Fig. 4). Untreated TBI mice presented the largest brain legions, followed by 1X mice. 1X mice did not show significant changes in lesion size compared to the controls. The 3X treatment group showed significantly reduced legion sizes compared to the untreated and 1X groups [p.916, col.2, para. 2]. 17-AAG treatment also attenuated brain hemorrhage in CCI mice (Fig. 5). Imaging analysis indicated greater hemorrhage volume in untreated groups relative to treated groups. Pre-treatment groups showed the smallest hemorrhage volumes in comparison with single-treatment and untreated groups. There were significant differences in hemorrhage measurements among the three groups [p.917, col. 1, 
	The as-filed specification [p.1] Hsp90 inhibitors (or epichaperome inhibitors) that are able to cross the blood-brain barrier (BBB) are referred to30 as blood-brain barrier (BBB) permeable or BBB-permeable Hsp90 inhibitors or epichaperome inhibitors.

A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method for treating a subject that experienced traumatic brain injury (TBI) comprising administering to the subject an effective amount of a BBB-permeable epichaperome inhibitor since Sun et al. taught a method of preventing and  treating neurodegenerative disorders including traumatic brain injury by administration of Hsp90 inhibitor of formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein Y is S, Xa and Xb is O, X2 is halogen, X4 is hydrogen and R is  R is straight-chain- or branched-substituted or unsubstituted alkyl, straight-chain- or branched-substituted, the R group is interrupted by one or more ——NRAC(O)— wherein each RA and RB is independently selected from hydrogen. Further Sun et al. discloses that 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is a known Hsp90 inhibitor having inhibitory properties. Motivation to use the Hsp90 inhibitors of Sun et al. in the treatment of traumatic brain et al. discloses that the compounds have Hsp90 inhibitory activity and are suitable for the treatment of traumatic brain injury. Additional motivation to use the instantly claimed species of compound 1 would have resulted from the fact that Sun et al. disclose a compound that differs in the carbon length and it is identified has having Hsp90 binding value of 20nM. Thus, the skilled artisan would have been motivated to try a close homologues in the treatment of traumatic brain injury since Sun et al. identifies the activity of a homologues compound that only differs in having a shorter alkylamine chain. Further, Sun et al. establishes that inhibition of Hsp90 is suitable biochemical mechanism for the treatment of traumatic brain injury. 
In regards to the limitation wherein administering within 2 weeks of TBI, administering within 5 days of the TBI, administering within 2 or 4 hours of the TBI, administered repeatedly  as recited in claims 1, 5 and 6-7. Sun et al. taught a method of preventing and treating neurodegenerative disorders including traumatic brain injury by administration of Hsp90 inhibitor of formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein Y is S, Xa and Xb is O, X2 is halogen, X4 is hydrogen and R is straight-chain- or branched-substituted or unsubstituted alkyl, straight-chain- or branched-substituted, the R group is interrupted by one or more ——NRAC(O)— wherein each RA and RB is independently selected from hydrogen. Kim et al. teaches treating traumatic brain injury by administration of therapeutically effective amount of 17-AAG (Hsp90 inhibitor). In addition, Kim et al. taught administration of 17-AAG once (1X) or 2 times before the brain injury and 1 dose at the time of the injury (3X).  Motivation to administer an Hsp90 of Kim et al. into the methods of Sun et al. would have resulted from the fact that Sun et al. utilizes Hsp90 inhibitor for the treatment of traumatic brain injury. Both Sun et al. and Kim 
In regards to the limitation wherein administered twice a day, three times a day, or four times a day for 1 day or more as recited in claim 8. Kim et al. taught administration of Hsp90 inhibitors to a subject in a therapeutically effective amount of Hsp90 inhibitor in several times. The skilled artisan would have found motivation to administer Hsp90 inhibitor more than once per day because Kim et al. demonstrates administration of Hsp90 several times without negative effects and demonstration positive outcome to the patient. 
In regards to the limitations wherein administered parenterally as recited in claim 11. Kim et al. taught administration of Hsp90 in the form of pharmaceutical composition via intracerebroventricular and intraperitoneal injection for the treatment of traumatic brain injury. Motivation to administer the Hsp90 of Sun et al. parenterally would have resulted from the fact that Kim et al. taught administration of Hsp90 inhibitor for the treatment of traumatic brain injury via intracerebroventricular and intraperitoneal injection and showing a beneficial outcome for the patient reducing the negative effects associated with traumatic brain injury. 
In regards to the limitation wherein the treating the subject comprises reducing sequelae of traumatic brain injury, reducing the number and wherein the sequelae is delayed responsiveness as recited in claims 23-24 and 46. Kim et al. taught a method of treating 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the
before the effective filing date invention was made to modify the teachings of Sun et al., in combination with Kim et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Claims 9-10, 12-13, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US2016/0264577 A1) in view of Kim et al. (Neuroscience (2015), vol. 284, pp.912-919) as applied to claim 1 above, and further in view of Chiosis et al. (US 2016/0310497 A1).
	Sun et al. in view of Kim et al. are relied for the reasons set forth above.
	Sun et al. in view of Kim et al. do not teach administration of the inhibitor orally [claim 9], the inhibitor is formulated as solution [claim 10], inhibitor is administered intramuscularly [claim 12], inhibitor is administered using an auto-injector [claim 13], inhibitor is administered inhalation [claim 14] and inhibitor is administered using inhaler or nebulizer [claim1 15]. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein (a) each of Z1, Z2 and Z3 is independently N;  Xa and Xb are O, X4 is hydrogen; X is an aryl, an alkynyl, a cycloalkyl, or a cycloalkenyl group, each of which is optionally substituted,
and R is: R is 2-(methyl(t=butyl)
amino)ethyl [claim 1]. Further reference discloses PU-H71 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[0611]. The compounds of the invention have Hsp90 inhibitory activity [0010]. The “administering refers to the act of introducing into the individual the therapeutic compound. In general, any route of administration can be used. Thus, administration by oral, intrathecal, intravenous, intramuscular or parenteral injection is appropriate depending on the nature of the condition to be treated. Administration may also be done to the brain by inhalation because there is a compartment at the upper side of the nose that connects with the brain without having the BBB capillaries [0016]. The reference discloses the preparation of pharmaceutical composition comprising, a solution of 1B-1-HC1 was formulated in PBS (pH 7.4) [0041].
	A person of ordinary skill in  the art before the effective filing date would have found it prima facie obvious to administered a Hsp90 inhibitor instantly claimed orally, intramuscularly, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
by oral, intramuscular or inhalation. Motivation to administer the Hsp90 inhibitors of Sun et al. using the methods of Chiosis et al. would have resulted from the fact that both references are directed to analogous art and using Hsp90 inhibitors having the same core structure. Further, motivation would have resulted from the fact that the compounds administer for the treatment of neurodegenerative disorders in both Sun et al. and Chiosis et al. are identified has having Hsp90 inhibitory activity. 
	In regards to the limitation wherein the inhibitor is formulated in a solution as recited in claim 10. Sun et al. teaches that the Hsp90 inhibitors can be formulated in pharmaceutical composition suitable for administration to a mammal. Kim et al. taught formulating 17-AAG with DMSO for intraperitoneal injection.  Chiosis et al. taught that the Hsp90 inhibitors can be formulated in a solution of the compounds and PBS before administration.  The skilled artisan would have been motivated to formulate the instantly claimed Hsp90 inhibitors in the form of a pharmaceutical solution because Sun et al. , Kim et al. and Chiosis et al. taught that formulation of Hsp90 inhibitors can be formulated in a solution form. 
	In regards to the limitation wherein inhibitor is administered using an auto-injector and is administered using inhaler or nebulizer as recited in claims 13 and 15. Sun et al. taught that the Hsp90 inhibitors can be formulated in the form of a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier. Chiosis et al. taught a method of treating 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
by oral, intramuscular or inhalation. The skilled artisan would have been motivated from the teachings of Sun et al. and Kim et al. to use an auto-injector or inhalator for the delivery of the pharmaceutical composition containing Hsp90 inhibitors because Chiosis et al. taught formulating compositions as injectables and for inhalation purposes. Thus, the skilled artisan would have had motivation to utilized known delivery devices for the compositions of Chiosis et al. since it has been shown to effectively deliver the actives ingredients.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the
before the effective filing date invention was made to modify the teachings of Sun et al., in combination with Kim et al. and Chiosis et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Conclusion
	Rejection of Claims 1, 5-17, 23-24 and 46-48 is proper.
	No claims are allowed.
	Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627